Filed 7/1/13 P. v. Keller CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D063198

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD242318)

ROBYN KELLER,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of San Diego County, Laura W.

Halgren, Judge. Affirmed.



         Appellate Defenders, Inc. and Patrick E. DuNah, for Defendant and Appellant

         No appearance by Plaintiff and Respondent.



         Robyn Keller entered a negotiated guilty plea to possessing methamphetamine

(Health & Saf. Code, § 11377, subd. (a)) (count 1) and reckless driving (Veh. Code,

§ 23103, 23103.5) as a lesser included offense of driving under the influence (Veh. Code,
§ 23152) (count 2). The court placed her on three years of summary probation. Keller

appeals. We affirm.

                                      BACKGROUND

         Keller possessed a usable amount of methamphetamine and drove recklessly with

an "intox[icating] substance involved."

                                       DISCUSSION

         Appointed appellate counsel has filed a brief summarizing the facts and

proceedings below. Counsel presents no argument for reversal, but asks this court to

review the record for error as mandated by People v. Wende (1979) 25 Cal.3d 436

(Wende). Pursuant to Anders v. California (1967) 386 U.S. 738 (Anders), counsel

mentions as a possible, but not arguable, issue whether Keller's plea was constitutionally

valid.

         We granted Keller permission to file a brief on her own behalf. She has responded

with the following contentions. Law enforcement officers searched Keller's person and

vehicle without her permission. They were prejudiced against her. They handcuffed her

so tightly that her circulation was cut off. Keller has back problems, knee problems and

anxiety due to her boxing career. Keller told her retained attorney that she did not want

to plead guilty because she was innocent. At the change of plea hearing, Keller was in a

wheel chair, crying and unable to "get [her] breath to talk."

         Because Keller did not obtain a certificate of probable cause, she cannot challenge

the validity of her guilty plea. (Pen. Code, § 1237.5; People v. Mendez (1999) 19 Cal.4th

1084, 1095.) In addition, Keller did not file a motion to suppress in the trial court

                                              2
(Pen. Code, § 1538.5), and in any case, Keller waived her right to appeal the denial of

any suppression motion. The record does not show any impropriety in the trial court

proceedings, and on appeal we cannot review matters that are outside the scope of the

record. (People v. Roberts (1963) 213 Cal.App.2d 387, 394.)

       A review of the record pursuant to Wende and Anders, including the possible issue

listed pursuant to Anders, has disclosed no reasonably arguable appellate issues. Keller

has been competently represented by counsel on this appeal.

                                     DISPOSITION

       The judgment is affirmed.


                                                            AARON, J.

WE CONCUR:


NARES, Acting P. J.


O'ROURKE, J.




                                            3